                                        SETTLEMENT AGREEMENT

              This Settlement Agreement ("Agreement") is entered into among the United States of

      America, acting through the United States Department of Justice and on behalf of the Office of

      Inspector General (OIG-HHS) of the Depaitment of Health and Human Services (HHS), the

      Defense Health Agency (DHA), acting on behalf of the TRICARE Program; the Office of

      Personnei Management (OPM), which �d��i�ters_!he F_ede1�al Emp
                                                                  _ Joyees f!ealt� Benef!.ts
      Program (FEHBP); and the United States Depa1tment of Veteran Affairs (VA) (collectively, the

      "United States"), the State of i::-ennessee, acting through the Tennessee Attorney General's Office

      and on behalf of its Medicaid program known as TennCare ("Tennessee"), and Southeastern

      Retina Associates, P.C. ("SERA"), and Sid Greenwell ("Relator") (hereafter collectively refe1ted

      to as "the Parties"), through their authorized representatives.

                                                  RECITALS

             A.      SERA is a group practice of board ce1tified ophthalmologists with approximately

      twenty locations throughout East Tennessee and Southwest Virginia.

             B.      On.January 29, 2015, Sid Greenwell filed a qui tam action in the United States

      District Comt for the Eastern District of Tennessee captioned United States ex rel. s;a Greenwell

     v. Southeastern Retina Associates, P.C., Case No. 3:15-CV-44, pursuant to the qui tam

      provisions of the False Claims Act, 31 U.S.C.§ 3730(b), and the Tennessee Medicaid False

     Claims Act, Tenn. Code Ann.§ 71-5-183(b) (the "Civil Action").

             C.      The United States and Tennessee contend that SERA submitted or caused to be

      submitted claims for payment to the Medicare Program, Title XVIII of the Social Security Act,

     42 U.S.C.§§ 1395-1395kkk-1 (''Medicare"), the Medicaid Program, 42 U.S.C.§§ 1396-1396w-5

     through Tennessee's program known as TennCare ("Medicaid"); the TRICARE Program, 10




Case 3:15-cv-00044-PLR-HBG Document 76-1 Filed 01/27/20 Page 1 of 16Exhibit
                                                                      PageID1 #: 252
       U.S.C. §§ 1071-11 l0b ("TRICARE"); the FEHBP, 5 U.S.C. §§ 8901-8914; and the Department

       of Veterans Affairs, Veterans Health Administration, 38 U.S.C. Chapter 17.

              D.      The United States and Tennessee contend that they have certain civil claims

       against SERA arising from the submission of claims for Evaluation and Management ("E&M")

       services (1) billed in conjunction with a modifier 25 during the same visit as an infravitreal

       injection that were not significant and separately identifiable, and were not above and beyond the

       usual pre-operative work during the time period January 1, 2009 through September 30, 2013,

       and (2) using Cun-ent Procedural Terminology ("CPT") codes 92014, 99204, and 99214 that

       were false because they were billed using a higher level than appropriate during the time period

      January 1, 2010 through October 31, 2016. That conduct is referred to below as the "Covered

       Conduct."

              E.      This Settlement Agreement is neither an admission of liability by SERA nor a

      concession by the United States or Tennessee that their claims are not well founded.

              F.      Relator claims entitlement under 31 U.S.C. § 3730(d) and Tenn. Code Ann.§ 71-

      5-183(d) to a share of the proceeds of this Settlement Agreement and to Relator's reasonable

      expenses, attorneys' fees and costs.

              To avoid the delay, unce1tainty, inconvenience, and expense of protracted litigation of the

      above claims, and in consideration of the mutual promises and obligations of this Settlement

      Agreement, the Parties agree and covenant as follows:

                                         TERMS AND CONDITIONS

              1.      SERA shall pay to the United States and the State of Tennessee the total sum of

      one million five-hundred thousand dollars ($1,500,000.00) ("Settlement Amount"), of which

      $750,000.00 is restitution, no later than ten days after the Effective Date of this Agreement by



      SERA Settlement Agreement                                                                 Page 2 of13

Case 3:15-cv-00044-PLR-HBG Document 76-1 Filed 01/27/20 Page 2 of 16 PageID #: 253
       electronic funds transfer pursuant to written instructions to be provided by the Office of the

       United States Attorney for the Eastern District of Tennessee.

                2.    Pursuant to 31 U.S.C.§ 3730(d) and Tenn. Code Ann.§ 71-5-183(d), SERA shall

       pay Relater a total sum of eighty-nine thousand three hundred fo1ty two dollars ($89,342.00) for

       the expenses, attorneys' fees, and costs incurred by Relator, no later than ten (10) days after the

       Effective Date of this Agreement by remitting a check to counsel for Relater, The Burkhalter

       Law Firm, P.C., at P.O. Box 2777 Knoxville, Tennessee, 37901. This payment fully satisfies

      any and all present and future claims by Relator, Relator's Counsel, The Burkhalter Law Firm, or

      any other law firm, attorney or other person that assisted Relator with any aspect of this Civil

      Action.

                �-    Subject to the exceptions in Paragraph 7 (concerning excluded claims) below, and

      conditioned upon SERA's full payment of the Settlement Amount, the United States releases

      SERA, together with its current and former parent corporations, direct and indirect subsidiaries,

      brother and sister corporations, divisions, current or former non-individual corporate owners, and

      affiliates, and the corporate successors and assigns of any of them, from any civil or

      administrative monetary claim the United States has for the Covered Conduct under the False

      Claims Act, 31 U.S.C.§§ 3729-3733; the Civil Monetary Penalties Law, 42 U.S.C.§ 1320a-7a;

      the Program Fraud Civil Remedies Act, 31 U.S.C. §§ 3801-3812, or the common law theories of

      payment by mistake, unjust enrichment, and fraud.

              4.      Subject to the exceptions in Paragraph 7 (concerning excluded claims) below, and

      conditioned upon SERA's full payment of the Settlement Amount, Tennessee releases SERA,

      together with its current and fo1mer parent corporations, direct and indirect subsidiaries, brother

      and sister corporations, divisions, current or former non-individual corporate owners, and

      affiliates, and the corporate successors and assigns of any of them, from any civil or
      SERA Settlement Agreement                                                                 Page 3 of13

Case 3:15-cv-00044-PLR-HBG Document 76-1 Filed 01/27/20 Page 3 of 16 PageID #: 254
       administrative monetary claim Tennessee has for the Covered Conduct under the Tennessee

       Medicaid False Claims Act, Tenn. Code Ann.§§ 71-5-181 to -185; or the common law theories

       of payment by mistake, unjust enrichment, and fraud. Tennessee does not have authority and

       does not intend to release SERA from any claims or actions which may be asserted by private

       payors or insurers, including those that are paid by TennCare on a capitated basis.

               5.     Subject to the exceptions in Paragraph 7 below, and conditioned upon SERA's

       full payment of the Settlement Amount set f011h in Paragraph 1 and SERA's full payment of

       incurred costs, attorneys' fees, and expenses set fo11h in Paragraph 2, Relator, for himself and for

       his heirs, successors, attorneys, agents, and assigns, releases SERA, together with its current and

       former parent corporations, direct and indirect subsidiaries, brother and sister corporations,

       divisions, current or former corporate owners, and affiliates, and the corporate successors and

       assigns of any of them, from any civil monetary claim the Relator has or may have, whether

       known or unknown, on behalf of the United States or Tennessee for the Covered Conduct under

       the False Claims Act, 31 U.S.C.§§ 3729-3733, or the Tennessee Medicaid False Claims Act,

       Tenn. Code Ann.§§ 71-5-181 to -185.

              6.      In consideration of the obligations of SERA in this Agreement and the Corporate

       Integrity Agreement ("CIA"), entered into between OIG-HHS and SERA, and conditioned upon

       SERA's full payment of the Settlement Amount, the OIG-HHS agrees to release and refrain from

       instituting, directing, or maintaining any administrative action seeking exclusion from Medicare,

       Medicaid, and other Federal health care programs (as defined in 42 U.S.C.§ 1320a-7b(f)) against

       SERA under 42 U.S.C. § 1320a-7a (Civil Monetary Penalties Law) or 42 U.S.C.§ 1320a-7(b)(7)

       (permissive exclusion for fraud, kickbacks, and other prohibited activities) for the Covered

       Conduct, except as reserved in this Paragraph and in Paragraph 7 (concerning excluded claims),

       below. The OIG-HHS expressly reserves all rights to comply with any statutory obligations to
       SERA Settlement Agreement                                                                Page 4 of13

Case 3:15-cv-00044-PLR-HBG Document 76-1 Filed 01/27/20 Page 4 of 16 PageID #: 255
       exclude SERA from Medicare, Medicaid, and other Federal health care programs under 42

       U.S.C. § 1320a-7(a) (mandatory exclusion) based upon the Covered Conduct. Nothing in this

       Paragraph precludes the OIG-HHS from taking action against entities or persons, or for conduct

       and practices, for which claims have been reserved in Paragraph 7, below.

               7.     Notwithstanding thereleases given in paragraphs 3, 4 and 6 of this Agreement, or

       any other term of this Agreement, the following claims of the United States and Tennessee are

       specifically reserved and are not released:

                      a.      Any liability arising under Title 26, U.S. Code (Internal Revenue Code);

                      b.      Any criminal liability;

                      c.      Except as explicitly stated in this Agreement, any administrative liability,

                              including mandatory exclusion from Federal health care programs;

                      d.      Any liability to the United States or Tennessee (or their agencies) for any

                              conduct other than the Covered Conduct;

                      e.      Any liability based upon obligations created by this Agreement;

                      f.      Any liability of individuals.

                      g.      Any liability for express or implied warranty claims or other claims for

                              defective or deficient products or services, including quality of goods and

                              services;

                      h.     Any liability for failure to deliver goods or services due;

                      1.     Any liability for personal injury or prope1ty damage or for other

                             consequential damages arising from the Covered Conduct.

              8.      Relator and his heirs, successors, attorneys, agents, and assigns shall not object to

       this Agreement but agree and confirm that this Agreement is fair, adequate, and reasonable under

       all the circumstances, pursuant to 31 U.S.C.§ 3730(c)(2)(B) and Tenn. Code Ann.§ 71-5-
       SERA Settlement Agreement                                                                 Page 5 of13

Case 3:15-cv-00044-PLR-HBG Document 76-1 Filed 01/27/20 Page 5 of 16 PageID #: 256
Case 3:15-cv-00044-PLR-HBG Document 76-1 Filed 01/27/20 Page 6 of 16 PageID #: 257
Case 3:15-cv-00044-PLR-HBG Document 76-1 Filed 01/27/20 Page 7 of 16 PageID #: 258
Case 3:15-cv-00044-PLR-HBG Document 76-1 Filed 01/27/20 Page 8 of 16 PageID #: 259
Case 3:15-cv-00044-PLR-HBG Document 76-1 Filed 01/27/20 Page 9 of 16 PageID #: 260
Case 3:15-cv-00044-PLR-HBG Document 76-1 Filed 01/27/20 Page 10 of 16 PageID #:
                                     261
Case 3:15-cv-00044-PLR-HBG Document 76-1 Filed 01/27/20 Page 11 of 16 PageID #:
                                     262
Case 3:15-cv-00044-PLR-HBG Document 76-1 Filed 01/27/20 Page 12 of 16 PageID #:
                                     263
Case 3:15-cv-00044-PLR-HBG Document 76-1 Filed 01/27/20 Page 13 of 16 PageID #:
                                     264
Case 3:15-cv-00044-PLR-HBG Document 76-1 Filed 01/27/20 Page 14 of 16 PageID #:
                                     265
Case 3:15-cv-00044-PLR-HBG Document 76-1 Filed 01/27/20 Page 15 of 16 PageID #:
                                     266
Case 3:15-cv-00044-PLR-HBG Document 76-1 Filed 01/27/20 Page 16 of 16 PageID #:
                                     267
